   Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 1 of 8



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRENTON GARTMAN,                    )
                                    )
     Plaintiff,                     )
                                    )        CIVIL ACTION NO.
     v.                             )          2:18cv534-MHT
                                    )               (WO)
SERLIORIS PERRY, et al.,            )
                                    )
     Defendants.                    )

                        OPINION AND ORDER

    Pursuant     to     42    U.S.C.    § 1983     and    state     law,

plaintiff Trenton Gartman filed this lawsuit naming as

defendants    multiple       Autauga    County   Jail     correctional

officers,    jail     medical-services      provider      QCHC,    Inc.,

and QCHC nurses.       Gartman asserts that, while he was in

pretrial     custody    in    the   Autauga      County    Jail,       all

defendants were deliberately indifferent to his serious

medical needs, in violation of the Fourteenth Amendment

to the United States Constitution (his federal claim),

and that the nurse-and-medical-provider defendants were

negligent in responding to his serious need for medical
   Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 2 of 8



care (his state claim).              Jurisdiction for the federal

claim     is    proper      under    28   U.S.C.   §§ 1331      (federal

question) and 1343 (civil rights), and the court has

supplemental jurisdiction over the state claim pursuant

to 28 U.S.C. § 1367.

        This    case   is    currently    before     the   court    on   a

motion to dismiss filed by ‘correctional defendants’

Serlioris       Perry,      Jabari    Agee,   Gene     Lucas,      Justin

Robbins, Keith Dennis, Juan Davila, Sharon Reese, Perry

Rogers, Jamal Pettway, and Patrick Cheatham.*                   In their

motion, these defendants assert that Gartman has failed

to state a federal claim against them and raise the

defense    of    qualified     immunity.      They    further      assert

that Gartman’s corrected first amended complaint should

be dismissed as an impermissible ‘shotgun pleading.’

    The court agrees with the correctional defendants

that the complaint is a shotgun pleading as to the



    * The remaining defendants--Latechia Ball, Lisa
Brady and QCHC, Inc.--filed answers to the corrected
first amended complaint.
                          2
   Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 3 of 8



allegations against them.              Accordingly, the court will

strike Gartman’s federal claim against the correctional

defendants from the complaint and order him to file a

second amended complaint that repleads the claim.                      See

Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1358 (11th

Cir. 2018) (where a party files a shotgun pleading, the

court     “should    strike      the     [pleading]    and     instruct

counsel to replead the case”) (quoting Byrne v. Nezhat,

261 F.3d 1075, 1133 n. 113 (11th Cir. 2001), abrogated

on other grounds by Bridge v. Phoenix Bond & Indem.

Co.,    553   U.S.     639   (2008))      (internal    citation        and

quotation marks omitted); Fed. R. Civ. P. 12(f)(1) &

(2).

       ‘Shotgun     pleadings’     include     those    that     assert

“multiple     claims    against    multiple    defendants      without

specifying which of the defendants are responsible for

which acts or omissions ....” Weiland v. Palm Beach

County Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir.

2015); see also Magluta v. Samples, 256 F.3d 1282, 1284


                                   3
   Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 4 of 8



(11th    Cir.    2001)        (“The    complaint        is   replete      with

allegations that ‘the defendants’ engaged in certain

conduct,      making     no     distinction        among     the    fourteen

defendants       charged       ...     ”).         As   currently        pled,

Gartman’s corrected first amended complaint (doc. no.

70) fails to distinguish between the ten correctional

defendants’       conduct       and        fails   to      attribute      each

allegation against them to any specific defendant(s).

Except     for    paragraph           21,    in    which      he    properly

identifies Cheatham and Perry, Gartman refers to “one

or more of the Jail Defendants” or “Defendants Agee,

Perry,     Cheatham      and/or        one    or    more     of    the    Jail

Defendants” as the subjects of his allegations.                           As a

result, the court is left unsure as to whether Gartman

has reason to believe that Agee, Perry, and Cheatham

were any more likely involved in any particular act

than    the   other    unnamed         defendants.           Nor   does    the

complaint even make clear whether Gartman claims that

the same officer(s) carried out a series of actions, or


                                       4
      Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 5 of 8



whether different officers were likely involved in each

alleged act.          This distinction, of course, could be

relevant      to    whether      any       particular      defendant      had

subjective knowledge of Gartman’s medical needs.

      Contrary to Gartman’s argument that it is “proper

and     customary”      not     to     identify      the     defendant(s)

responsible for each allegation at this pre-discovery

stage, Plaintiff’s Response to Motion to Dismiss (doc.

no. 79) at 28, complaints filed in federal court must

be pled with more detail than Gartman has provided, see

generally Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).                        It is

not enough to name each of the ten correctional officer

defendants in the caption and attribute each allegation

to “one of the Individual Jail Defendants.”                      Corrected

First    Amended      Complaint      (doc.     no.   70)    at   14.       If

Gartman intends to allege that defendants Agee, Perry,

and Cheatham were responsible for an alleged act, he

must name them without introducing doubt as to their


                                       5
      Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 6 of 8



identity through the use of “and/or.”                  Id. at 20.          If

Gartman does not know which of the ten defendants were

specifically        responsible         for   each     allegation,         he

should, at minimum, provide a physical description or

as many other details as he has about the individual to

which he attributes each act or omission.                     Overall, in

this    second     amended     complaint,      the   court     seeks      for

Gartman      to    indicate      with     sufficient        clarity    each

defendant’s       alleged     involvement      in    each     allegation,

even if he cannot identify the person responsible by

name, and to inform the court as to whether any of the

same    individuals       were     involved    in    multiple     alleged

acts.

       In repleading the complaint, counsel should keep in

mind, that under Rule 11, a complaint is appropriate so

long as “factual contentions have evidentiary support

or,    if   specifically      so   identified,       will    likely    have

evidentiary support after a reasonable opportunity for

further investigation or discovery.”                  Fed. R. Civ. P.


                                     6
   Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 7 of 8



11(b)(3).      In other words, absolute certainty, while

desirable, is not necessary.

                                * * *

       Accordingly, for the above reasons, it is ORDERED

as follows:

       (1) Defendants’ motion to dismiss (doc. no. 74) is

granted to the extent that the federal claim against

correctional defendants Serlioris Perry, Jabari Agee,

Gene Lucas, Justin Robbins, Keith Dennis, Juan Davila,

Sharon Reese, Perry Rogers, Jamal Pettway, and Patrick

Cheatham is struck.

       (2) Pursuant to Federal Rule of Civil Procedure

15(a)(2), plaintiff Trenton Gartman is given leave to

file, by January 29, 2020, a second amended complaint

that     repleads     his      federal      claim      against         the

correctional defendants.         (The second amended complaint

must    also   include   all   allegations      against     the   other

defendants.)      If he does not file an amended complaint




                                  7
   Case 2:18-cv-00534-MHT-JTA Document 82 Filed 01/15/20 Page 8 of 8



by that date, the court will dismiss said claim without

prejudice.

    DONE, this the 15th day of January, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
